Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 5, 2017

                                          No. 04-17-00793-CV

                         IN RE Maria V. LARA and Maria A. Villarreal

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On December 4, 2017, relators filed a petition for writ of mandamus and a motion for
emergency temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than December 18, 2017. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for temporary emergency relief is GRANTED. The trial court’s
November 30, 2017 Order Granting Defendants’ Emergency Motion to (1) Compel Deposition
of Plaintiff Maria A. Villarreal; (2) Request Release of All Medical Records in Court’s
Possession; (3) Amend Court’s Order of November 16, 2017; and (4) Compel the Production of
Plaintiffs’ Medical Records from Dr. Eduardo Carlos Canova is STAYED pending final
resolution of the petition filed in this court.

       It is further ORDERED that any medical records released to the real parties in interest
pursuant to the November 30, 2017 order be returned to the trial court immediately.

           It is so ORDERED on December 5, 2017.

                                                    PER CURIAM

ATTESTED BY:            ___________________
                        Keith E. Hottle
                        Clerk of Court

1
 This proceeding arises out of Cause No. 2016-CVT-001811-D4, styled Maria V. Lara and Maria A. Villarreal v.
Enrique Hernandez and RDZ Oilfield Lease Services, Inc., pending in the 406th Judicial District Court, Webb
County, Texas, the Honorable Oscar J. Hale, Jr. presiding.